


Exhibit 10.24

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
signed by the Employer, between Activision Blizzard, Inc. (the “Employer”) or
(“Activision Blizzard” and, together with its subsidiaries, the “Activision
Blizzard Group”), and Dennis Durkin (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.                                      Term of Employment

 

The term of your employment under this Agreement (the “Term”) shall commence as
of January 2, 2019 (the “Effective Date”) and shall continue in effect until
terminated in accordance with Section 9 (below) of this Agreement.  All
obligations and rights under this Agreement shall immediately lapse upon
termination except as set forth in Section 11(s).

 

2.                                      Compensation

 

(a)                                 Subject to the provisions of this Agreement,
in full consideration for all rights and services provided by you under this
Agreement, during the Term you shall receive only the compensation set forth in
this Section 2.

 

(b)                                 Commencing on the Effective Date, you shall
receive an annual base salary (“Base Salary”) of $900,000, which shall be paid
in accordance with the Employer’s payroll policies.  Your Base Salary shall be
reviewed periodically and may be increased by an amount determined by the
Employer, in its sole and absolute discretion.

 

(c)                                  You will be eligible to receive an annual
discretionary bonus (the “Annual Bonus”).  Your target Annual Bonus for each
calendar year will be one hundred and fifty percent (150%) of your Base Salary. 
In all instances, the actual amount of the Annual Bonus, if any, shall be
determined by the Employer, in its sole and absolute discretion, and may be
based on, among other things, your base salary and target bonus, your overall
performance and the performance of the Employer and the Activision Blizzard
Group.  The Annual Bonus, if any, will be paid (in cash or equity, with the form
of payment at the Employer’s election) at the same time bonuses for that year
are generally paid or delivered to other executives, as determined by the
Employer in its discretion.  Except as otherwise provided in this Agreement, you
must remain continuously employed by the Activision Blizzard Group through the
date on which an Annual Bonus, if any, is paid or vested to be eligible to
receive such Annual Bonus.

 

1

--------------------------------------------------------------------------------



 

(d)                                 Subject to the approval of the Compensation
Committee of the Board of Directors of Activision Blizzard (the “Compensation
Committee”), Activision Blizzard will grant to you equity awards with a total
target grant value of $11,250,000 (and a total grant value of $14,062,500, if
the 2019 Maximum PSU Grant Value (as defined below) and the 2019 Maximum EPS PSU
Grant Value (as defined below) were achieved) as follows:

 

(i)                                     Activision Blizzard shall grant to you
performance-vesting restricted share units which represent the conditional right
to receive shares of Activision Blizzard’s common stock (the “2019 Performance
Share Units”), with a target value at the time of grant of approximately
$7,500,000 (the “2019 Target PSU Grant Value”).  The actual number of
2019 Performance Share Units awarded to you on the grant date shall be equal to
the 2019 Target PSU Grant Value divided by the official per share closing price
of Activision Blizzard’s common stock on the effective date of the grant, as
reported by NASDAQ (the “Grant Date Price”) (it being recognized that if the
maximum performance objectives are met for all of the 2019 Performance Share
Units, the value of the shares received upon vesting for all of the 2019
Performance Share Units would have been $9,375,000 at the time of grant of the
2019 Performance Share Units, representing 125% of the 2019 Target PSU Grant
Value (the “2019 Maximum PSU Grant Value”)).  The number of 2019 Performance
Share Units awarded shall be rounded to the nearest whole number and shall be
determined by the Compensation Committee in its sole discretion, and Activision
Blizzard retains the discretion to modify the methodology for such calculations
as needed.  Subject to your remaining employed by the Activision Blizzard Group
through the applicable vesting dates, the actual number of shares of Activision
Blizzard’s common stock (“Shares”) that shall be received on each of the
applicable vesting dates is determined as follows:

 

a.                                      One-half of the 2019 Performance Share
Units (the “First Tranche 2019 Performance Share Units”) shall vest on March 30,
2020, if, and only if, the Compensation Committee determines that non-GAAP
operating income (calculated in the same manner as the 2019 AOP OI Objective (as
defined below)) for 2019 for Activision Blizzard (“2019 OI”) is 85% or more of
the annual operating plan operating income objective established by the Board of
Directors for 2019 (the “2019 AOP OI Objective”).  If the 2019 OI is less than
85% of the 2019 AOP OI Objective, then the First Tranche 2019 Performance Share
Units will not vest and shall be forfeited.  If the 2019 OI is 85% or more of
the 2019 AOP OI Objective, the number of Shares that shall be received with
regard to the First Tranche 2019 Performance Share Units on the applicable
vesting date shall be equal to the product of:  (1) the number of First Tranche
2019 Performance Share Units; and (2) the ratio of the 2019 OI to the 2019 AOP
OI Objective, up to a maximum of 125%.

 

2

--------------------------------------------------------------------------------



 

b.                                      One-fourth of the 2019 Performance Share
Units (the “Second Tranche 2019 Performance Share Units”) shall vest on
March 30, 2021, if, and only if, the Compensation Committee determines that
non-GAAP operating income (calculated in the same manner as the 2020 AOP OI
Objective (as defined below)) for 2020 for Activision Blizzard (“2020 OI”) is
85% or more of the annual operating plan operating income objective established
by the Board of Directors for 2020 (the “2020 AOP OI Objective”).  If the 2020
OI is less than 85% of the 2020 AOP OI Objective, then the Second Tranche 2019
Performance Share Units will not vest and shall be forfeited.  If the 2020 OI is
85% or more of the 2020 AOP OI Objective, the number of Shares that shall be
received with regard to the Second Tranche 2019 Performance Share Units on the
applicable vesting date shall be equal to the product of:  (1) the number of
Second Tranche 2019 Performance Share Units; and (2) the ratio of the 2020 OI to
the 2020 AOP OI Objective, up to a maximum of 125%.

 

c.                                       One-fourth of the 2019 Performance
Share Units (the “Third Tranche 2019 Performance Share Units”) shall vest on
March 30, 2021, if, and only if, the Compensation Committee determines that
non-GAAP operating income (calculated in the same manner as the 2020 AOP
Division OI Objective (as defined below)) for 2020 for the Emerging Businesses
Division (“2020 Division OI”) is 85% or more of the annual operating plan
operating income objective established by the Board of Directors for 2020 for
the Emerging Businesses Division (the “2020 AOP Division OI Objective”).  If the
2020 Division OI is less than 85% of the 2020 AOP Division OI Objective, then
the Third Tranche 2019 Performance Share Units will not vest and shall be
forfeited.  If the 2020 Division OI is 85% or more of the 2020 AOP Division OI
Objective, the number of Shares that shall be received with regard to the Third
Tranche 2019 Performance Share Units on the applicable vesting date shall be
equal to the product of:  (1) the number of Third Tranche 2019 Performance Share
Units; and (2) the ratio of the 2020 Division OI to the 2020 AOP Division OI
Objective, up to a maximum of 125%.

 

(ii)                                  Activision Blizzard shall grant to you
performance-vesting restricted share units which represent the conditional right
to receive shares of Activision Blizzard’s common stock (the “2019 EPS
Performance Share Units”), with a target value at the time of grant of
approximately $3,750,000 (the “2019 Target EPS PSU Grant Value”).  The actual
number of 2019 EPS Performance Share Units awarded to you on the grant date
shall be equal to the 2019 Target EPS PSU Grant Value divided by the Grant Date
Price (it being recognized that if the maximum performance objectives are met
for all of the 2019 EPS Performance Share Units, the value of the shares

 

3

--------------------------------------------------------------------------------



 

received upon vesting for all of the 2019 EPS Performance Share Units would have
been $4,687,500 at the time of grant of the 2019 EPS Performance Share Units,
representing 125% of the 2019 Target EPS PSU Grant Value (the “2019 Maximum EPS
PSU Grant Value”)). The number of 2019 EPS Performance Share Units awarded shall
be rounded to the nearest whole number and shall be determined by the
Compensation Committee in its sole discretion, and Activision Blizzard retains
the discretion to modify the methodology for such calculations as needed. 
Subject to your remaining employed by the Activision Blizzard Group through the
applicable vesting dates, the actual number of Shares that shall be received on
the applicable vesting date is determined as follows:

 

a.                                      The 2019 EPS Performance Share Units
shall vest on March 30, 2021, if, and only if, the Compensation Committee
determines that non-GAAP earnings per share objective (calculated in the same
manner as the 2020 EPS Objective (as defined below)) for 2020 for Activision
Blizzard (“2020 EPS”) is 90% or more of the annual operating plan non-GAAP
earnings per share (calculated in the same manner as the 2020 EPS Objective (as
defined below)) established by the Board of Directors for Activision Blizzard
for 2020 (the “2020 EPS Objective”).  If the 2020 EPS is less than 90% of the
2020 EPS Objective, then the 2019 EPS Performance Share Units will not vest and
shall be forfeited.  If the 2020 EPS is 90% or more of the 2020 EPS Objective,
the number of Shares that shall be received with regard to the 2019 EPS
Performance Share Units on the vesting date shall be equal to the product of: 
(1) the number of 2019 EPS Performance Share Units; and (2) the ratio of the
2020 EPS to the 2020 EPS Objective, up to a maximum of 125%.

 

Prior to the vesting of any portion of the 2019 Performance Share Units,
Activision Blizzard, in its sole discretion, may adjust the performance
objective for the relevant fiscal year(s) by substituting the OI and AOP OI
Objective of a different or additional business unit for that of your original
business unit or by prorating or otherwise combining the OI and AOP OI Objective
of the applicable business units, in each case for purposes of determining
whether or not the conditions of the unvested 2019 Performance Share Units have
been satisfied.

 

Collectively, the 2019 Performance Share Units and the 2019 EPS Performance
Share Units shall be referred to as the “2019 Equity Awards”.  You acknowledge
that the grant of 2019 Equity Awards pursuant to this Section 2(d) is expressly
conditioned upon approval by the Compensation Committee and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The 2019 Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”), Activision Blizzard’s standard
forms of award agreement, and, in the event that Activision Blizzard determines
that you are an Executive Officer within the meaning of the Executive Ownership
Guidelines of Activision Blizzard (as defined by the Securities Exchange Act of
1934, as amended), the Employer’s Executive Stock Ownership

 

4

--------------------------------------------------------------------------------



 

Guidelines (including, but not limited to, all of the limitations on equity
awards described therein) which are attached as Exhibit C, will apply.  In the
event of a conflict between this Agreement and the terms of the Incentive Plan
or award agreements, the Incentive Plan or the award agreements, as applicable,
shall govern. These 2019 Equity Awards, if and when approved by the Compensation
Committee, shall be in addition to any previous equity incentive awards made to
you.

 

(e)                                  Within three weeks of the Effective Date,
the Employer will provide you with a sign on bonus in the amount of $3,750,000
(less applicable taxes).  This bonus will not be fully earned by you until you
have completed employment under this Agreement until December 31, 2019.  As
such, should your employment with the Employer terminate pursuant to
Section 9(a) or due to your resignation pursuant to Section 9(b) prior to
December 31, 2019, you agree to repay the Employer 100% of this bonus on or
within 60 days of the termination of your employment.  If (x) you remain
employed by the Activision Blizzard Group through December 31, 2019 or (y) your
employment terminates prior to December 31, 2019 for any reason other than for
Cause (as defined in Section 9(a)) or due to your resignation, then the bonus
shall be fully earned and you will not have to repay any portion of the bonus. 
The fact that you are receiving this bonus and the terms under which you will be
required to repay the bonus in no way affect your other obligations under this
Agreement.

 

3.                                      Title; Location

 

You shall serve as Chief Financial Officer of Activision Blizzard and the
President of its Emerging Businesses Division.  Your principal place of business
initially shall be the Employer’s headquarters in Santa Monica, California;
provided, however, that you acknowledge and agree that you may be required to
travel from time to time for business reasons.

 

4.                                      Duties

 

You shall report directly to the Employer’s Chief Executive Officer (or, after
meaningful consultation between the Employer’s Chief Executive Officer or his
designee and you such other executive of the Activision Blizzard Group as may be
determined from time to time by it in its discretion) and shall have such duties
commensurate with your position as may be assigned to you from time to time by
the Employer’s Chief Executive Officer (or, as applicable, such other executive
designated by the Employer).  You are also required to read, review and observe
all of the Activision Blizzard Group’s policies, procedures, rules and
regulations in effect from time to time during the Term that apply to employees
of the Employer, including, without limitation, the Code of Conduct, as amended
from time to time.  You shall devote your full-time working time to the
performance of your duties hereunder, shall faithfully serve the Employer, shall
in all respects conform to and comply with the lawful directions and
instructions given to you by the Employer’s Chief Executive Officer (or such
other executive of the Activision Blizzard Group as may be determined from time
to time by the Employer in its sole and absolute discretion) and shall use your
best efforts to promote and serve the interests of the Activision Blizzard
Group.  Further, you shall at all times place the Employer’s interests above
your own, not take any actions that would conflict with the Employer’s interests
and shall perform all your duties for the Employer with the highest duty of
care.  Further, you shall not, directly or indirectly, render services of any
kind to any other person or organization, whether on your own behalf or on
behalf of others, without the

 

5

--------------------------------------------------------------------------------



 

consent of the Employer’s Chief Executive Officer or otherwise engage in
activities that would interfere with your faithful and diligent performance of
your duties hereunder; provided, however, that you may serve on civic or
charitable boards or engage in charitable activities without remuneration if
doing so is not inconsistent with, or adverse to, your employment hereunder.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.                                      Other Benefits

 

(a)                                 You shall be eligible to participate in all
health, welfare, retirement, pension, life insurance, disability, perquisite and
similar plans, programs and arrangements generally available to executives of
the Employer from time to time during the Term, subject to the then-prevailing
terms, conditions and eligibility requirements of each such plan, program, or
arrangement.  In addition to the foregoing benefits, Employer will provide you
during the Term, at Employer’s expense, with a supplemental term life insurance
policy with a face amount of $3,000,000 through a carrier of Employer’s choice
(the “Target Face Amount”), subject to your insurability.  If it is determined
that you are insurable at a higher cost than a healthy individual of like age,
the face amount of such insurance coverage will be reduced to the maximum face
amount of coverage that may be obtained for the cost of coverage of the Target
Face Amount for such healthy individual.

 

(b)                                 You expressly agree and acknowledge that,
after the termination of your employment, you shall not be entitled to any
additional benefits, except as specifically provided in this Agreement and the
benefit plans in which you participate during the Term, and subject in each case
to the then-prevailing terms and conditions of each such plan.

 

7.                                      Vacation and Paid Holidays

 

(a)                                 You will generally be entitled to paid
vacation days in accordance with the normal vacation policies of the Employer in
effect from time to time; provided, however, that you will be entitled to take
and accrue no less than twenty (20) paid vacation days per year,  unless your
vacation accrual balance exceeds the Employer’s then-current maximum accrual
cap, in which case you shall cease accruing vacation leave until your accrual
balance has fallen below the cap again.

 

(b)                                 You shall be entitled to all paid holidays
allowed by the Employer to its full-time employees in the United States.

 

8.                                      Protection of the Employer’s Interests

 

(a)                                 Duty of Loyalty.  During the Term, you will
owe a “Duty of Loyalty” to the Employer, which includes, but is not limited to,
you not competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the Activision Blizzard
Group; provided, however, that nothing in this Section 8(a) will limit your
right to own up to five percent (5%) of any of the debt or equity securities of
any business

 

6

--------------------------------------------------------------------------------



 

organization that is then required to file reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended.

 

(b)                                 Property of the Activision Blizzard Group. 
All rights worldwide with respect to any and all intellectual or other property
of any nature produced, created or suggested by you, whether on your own time or
not, alone or with others, during the term of your employment or resulting from
your services which (i) relate in any manner at the time of conception or
reduction to practice to the actual or demonstrably anticipated business of the
Activision Blizzard Group, (ii) result from or are suggested by any task
assigned to you or any work performed by you on behalf of the Activision
Blizzard Group, (iii) were created using the time or resources of the Activision
Blizzard Group, or (iv) are based on any property owned or idea conceived by the
Activision Blizzard Group, shall be deemed to be a work made for hire and shall
be the sole and exclusive property of the Activision Blizzard Group.  You agree
to execute, acknowledge and deliver to the Employer, at the Employer’s request,
such further documents, including copyright and patent assignments, as the
Employer finds appropriate to evidence the Activision Blizzard Group’s rights in
such property.  Your agreement to assign to the Activision Blizzard Group any of
your rights as set forth in this Section 8(b) shall not apply to any invention
that qualifies fully under the provisions of California Labor Code Section 2870,
where no equipment, supplies, facility or trade secret information of the
Activision Blizzard Group was used, where the invention was developed entirely
upon your own time, where the invention does not relate to the Activision
Blizzard Group’s business, and where the invention does not result from any work
performed by you for the Activision Blizzard Group.

 

(c)                                  Confidentiality.  You acknowledge, and the
Employer agrees, that during your employment you will have access to and become
informed of confidential and proprietary information concerning the Activision
Blizzard Group.  During your employment and at all times following the
termination of your employment, confidential or proprietary information of any
entity in the Activision Blizzard Group shall not be used by you or disclosed or
made available by you to any person except as required in the course of your
employment with the Activision Blizzard Group or as otherwise provided for in
the Employee Confidential Information Agreement attached as Exhibit A hereto
(the “Confidential Information Agreement”).  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Confidential Information Agreement as of the Effective Date and you
agree that all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(d)                                 Return of Property and Resignation from
Office.  You acknowledge that, upon termination of your employment for any
reason whatsoever (or at any time on the Employer’s request), you will promptly
deliver to the Activision Blizzard Group or surrender to the Activision Blizzard
Group’s representative all property of any entity in the Activision Blizzard
Group, including, without limitation, all documents and other materials (and all
copies thereof) relating to the Activision Blizzard Group’s business, all
identification and access cards, all contact lists

 

7

--------------------------------------------------------------------------------



 

and third party business cards however and wherever preserved, and any equipment
provided by any entity in the Activision Blizzard Group, including, without
limitation, computers, telephones, personal digital assistants, memory cards and
similar devices that you possess or have in your custody or under your control.
You will cooperate with the Activision Blizzard Group by participating in
interviews to share any knowledge you may have regarding the Activision Blizzard
Group’s intellectual or other property with personnel designated by the
Activision Blizzard Group.  You also agree to resign from any office held by you
within the Activision Blizzard Group immediately upon termination of your
employment for any reason whatsoever (or at any time on the Employer’s request)
and you irrevocably appoint any person designated as the Activision Blizzard
Group’s representative at that time as your delegate to effect such resignation.

 

(e)                                  Covenant Not to Solicit.

 

(i)                                     During your employment, you shall not,
at any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly: (a) offer
employment to, or solicit the employment or engagement of, or otherwise entice
away from the employment or engagement of the Activision Blizzard Group, either
for your own account or for any other person, firm or company, any person
employed or otherwise engaged by any entity in the Activision Blizzard Group,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of the Activision Blizzard Group; or (b) solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)                                  For a period of two (2) years following
the termination of your employment for any reason whatsoever, you shall not, at
any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly solicit the
employment or engagement of, either for your own account or for any other
person, firm or company, any person employed or otherwise engaged by any entity
in the Activision Blizzard Group, whether or not such person would commit any
breach of a contract by reason of his or her leaving the service of the
Activision Blizzard Group.

 

(iii)                               During your employment and at all times
following the termination of your employment for any reason whatsoever, you
shall not, at any time or for any reason, use the confidential, trade secret
information of the Activision Blizzard Group or any other unlawful means to
directly or indirectly solicit, induce or entice any client, customer,
contractor, licensor, agent, supplier, partner or other business relationship of
any entity in the Activision Blizzard

 

8

--------------------------------------------------------------------------------



 

Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(iv)                              You expressly acknowledge and agree that the
restrictions contained in this Section 8(e) are reasonably tailored to protect
the Activision Blizzard Group’s confidential information and trade secrets and
to ensure that you do not violate your Duty of Loyalty or any other fiduciary
duty to the Employer, and are reasonable in all circumstances in scope, duration
and all other respects. The provisions of this Section 8(e) shall survive the
expiration or earlier termination of this Agreement.

 

9.                                      Termination of Employment

 

(a)                                 By the Employer for Cause.

 

(i)                                     At any time (and, without notice, unless
provided for below in Section 9(a)(ii) below), the Employer may terminate your
employment for “Cause,” which shall mean a reasonable and good-faith
determination by the Employer that you (i) engaged in gross negligence in the
performance of your duties or willfully and continuously failed or refused to
perform any duties reasonably requested in the course of your employment;
(ii) engaged in fraud, dishonesty, or any other serious misconduct that causes
or has the potential to cause, harm to any entity in the Activision Blizzard
Group, including its business or reputation; (iii) materially violated any
lawful directives or policies of the Activision Blizzard Group or any laws,
rules or regulations applicable to your employment with the Activision Blizzard
Group; (iv) materially breached this Agreement; (v) materially breached any
proprietary information or confidentiality agreement with any entity in the
Activision Blizzard Group; (vi) were convicted of, or pled guilty or no contest
to, a felony or crime involving dishonesty or moral turpitude; or
(vii) materially breached your fiduciary duties to the Activision Blizzard
Group.

 

(ii)                                  In the case of any termination for Cause
that is curable without any residual damage (financial or otherwise) to the
Employer or any entity in the Activision Blizzard Group, the Employer shall give
you at least thirty (30) days written notice of its intent to terminate your
employment; provided, that in no event shall any termination pursuant to
clause (vi) of the definition of Cause be deemed curable.  The notice shall
specify (x) the effective date of your termination and (y) the particular acts
or circumstances that constitute Cause for such termination.  You shall be given
the opportunity within fifteen (15) days after receiving the notice to explain
why Cause does not exist or to cure any basis for Cause (other than a
termination pursuant to clause (vi) of the definition thereof).  Within fifteen
(15) days after any such explanation or cure, the Employer will make its final
determination regarding whether Cause exists and deliver such determination to
you in writing.  If the final decision is that Cause exists and no cure has
occurred,

 

9

--------------------------------------------------------------------------------



 

your employment with the Employer shall be terminated for Cause as of the date
of termination specified in the original notice.  If the final decision is that
Cause does not exist or a cure has occurred, your employment with the Employer
shall not be terminated for Cause at that time.

 

(iii)                               If your employment terminates for any reason
other than a termination by the Employer for Cause, at a time when the Employer
had Cause to terminate you (or would have had Cause if it then knew all relevant
facts) under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause,
your termination shall be treated as a termination by the Employer for Cause.

 

(b)                                 By Either Party Without Cause.  Either party
may terminate your employment  without Cause at any time, provided that each
party shall provide the other with at least 60 days’ prior written notice in the
event of such termination.

 

(c)                                        Death.  In the event of your death
during the Term, your employment shall terminate immediately as of the date of
your death.

 

10.                               Termination of Obligations and Severance
Payments

 

(a)                           General.  Upon the termination of your employment,
your rights and the Employer’s obligations to you under this Agreement shall
immediately terminate except as provided in this Section 10 and Section 11(s). 
The payments and benefits provided pursuant to this Section 10 are deemed to
satisfy and be in full and final settlement of all obligations of the Activision
Blizzard Group to you.  You shall have no further right to receive any other
compensation or benefits following your termination of employment for any reason
except as set forth in this Section 10.

 

(b)                           Termination by the Employer for Cause.  In the
event of termination of your employment by the Employer for Cause, then:

 

(i)                                     you shall be entitled to Basic Severance
(as defined below); and

 

(ii)                                  all outstanding equity awards shall cease
to vest and, whether or not vested, shall no longer be exercisable and shall be
cancelled immediately.

 

(c)                                  Qualifying Termination.  Subject to
Section 10(f), in the event of termination of your employment in a Qualifying
Termination (as defined below), then:

 

(i)                                     you shall be entitled to Basic Severance
(as defined below);

 

(ii)                                  you shall be entitled to the Bonus
Severance (as defined below) at the same time you would have received the Annual
Bonus had a Qualifying Termination not occurred;

 

(iii)                               you shall receive Salary Continuation (as
defined below); and

 

10

--------------------------------------------------------------------------------

 

(iv)                              all outstanding equity awards shall cease to
vest.  All vested equity awards shall be administered in accordance with the
applicable incentive plans and award agreements.  All equity awards that are not
vested as of the date of termination of your employment will be cancelled
immediately.

 

(d)                                 Termination by Employer other than for Cause
or Resignation by You as a result of a Change of Location.  Subject to 10(f), in
the event of a termination of your employment by the Employer not for Cause or
by you as a result of a Change of Location (as defined below), under
circumstances which do not constitute a Qualifying Termination, then:

 

(i)                                     you shall be entitled to Basic Severance
(as defined below);

 

(ii)                                  all outstanding equity awards shall cease
to vest.  All vested equity shall be administered in accordance with the
applicable incentive plans and award agreements.  All equity awards that are not
vested as of the date of termination of your employment will be cancelled
immediately; and

 

(iii)                               you shall receive Salary Continuation.

 

(e)                                  Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(i)                                     “Basic Severance” shall mean payment of
(A) any Base Salary earned but unpaid as of the date of termination of your
employment; (B) any business expenses incurred (and submitted for reimbursement)
but not reimbursed as of the date of termination of your employment; and
(C) payment in lieu of any vacation accrued under Section 7 but unused as of the
date of termination of your employment.

 

(ii)                                  “Bonus Severance” shall mean payment of an
amount equal to the Annual Bonus that the Employer determines, in its sole
discretion, you would have received in accordance with Section 2(c) for the year
that ended immediately prior the date of your Qualifying Termination had you
remained employed through the date such bonus would have otherwise been paid.

 

(iii)                               “Salary Continuation” shall mean the payment
of an amount equal to three months of Base Salary (at the rate in effect on the
termination date) that you would have received had you remained employed through
the date which is three months after the effective date of your termination of
employment (the “Salary Continuation Period”), which amount shall be paid in
three equal installments commencing on the first payroll date following the
60th day following the termination date in accordance with the Employer’s
payroll practices in effect on the termination date, provided that the first
such payment shall include any installments relating to the 60 day period
following the Termination Date.

 

11

--------------------------------------------------------------------------------



 

(iv)                              “Qualifying Termination” shall mean a
termination of your employment by the Employer without Cause or by you as a
result of a Change in Location, in either case, where you have been an employee
in good standing during the entire prior year, but your termination becomes
effective prior to the payment of that prior year’s Annual Bonus (e.g., where
you have been an employee in good standing during the entirety of 2019 and the
Employer terminates you without Cause or you resign as a result of a Change in
Location, in either case, with an effective date of January 30, 2020, before the
bonus payment with respect to 2019 has been paid).

 

(v)                                 “Change of Location” shall mean, without
your written agreement or other voluntary action on your part, the Employer
reassigns your principal place of business to a location that is more than
thirty-five (35) miles from your principal place of business as of the Effective
Date and that materially and adversely affects your commute; provided, however,
that you must (i) provide the Employer with written notice of your intent to
terminate your employment under this Section and a description of the event you
believe gives you the right to do so within thirty (30) days after the initial
existence of the event and (ii) the Employer shall have ninety (90) days after
you provide the notice described above to cure any such default (the
“Cure Period”).  You will have five (5) days following the end of the Cure
Period to terminate your employment, after which your ability to terminate your
employment under this Section will no longer exist.

 

(f)                                   Severance Conditioned Upon Release. 
Payments of Bonus Severance and Salary Continuation, as applicable, are
conditioned upon your execution of a waiver and release in a form prepared by
the Employer and that release becoming effective and irrevocable in its entirety
within 60 days following the date of your termination of employment.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the date
of your termination of employment, you shall not be entitled to any payments of
Bonus Severance or Salary Continuation, as the case may be.

 

(g)                                  Other Terminations.  In the event your
employment terminates due to death, disability or your resignation (other than
due to a Change of Location), then

 

(i)                                     you shall be entitled to Basic
Severance; and

 

(ii)                                  all outstanding equity awards shall cease
to vest.  All vested equity awards shall be administered in accordance with the
applicable incentive plans and award agreements.  All equity awards that are not
vested as of the date of termination of your employment will be cancelled
immediately.

 

12

--------------------------------------------------------------------------------



 

(h)                                 Breach of Post-Termination Obligations or
Subsequent Employment.

 

(i)                                     Breach of Post-Termination Obligations. 
In the event that you materially breach any of your obligations under Section 8,
the Employer’s obligation, if any, to make payments of Bonus Severance and
Salary Continuation, as applicable, shall immediately and permanently cease and
you shall not be entitled to any such payments.

 

(ii)                                  Subsequent Employment. Notwithstanding
anything to the contrary contained herein, if, at any time during the Salary
Continuation Period, you obtain subsequent employment and/or provide services of
any kind for compensation, whether as principal, owner, partner, agent,
shareholder, director, employee, consultant, advisor or otherwise, to any
person, company, venture or other person or business entity, you must promptly
notify the Employer and Salary Continuation payments shall be refunded by you to
the Employer (to the extent already paid) and shall be offset (to the extent
payable in the future) by the amount of Base Compensation (as defined below)
earned by, paid to, or granted to you during or with respect to the Salary
Continuation Period.  “Base Compensation” shall mean the amount of your base
salary or, if applicable, wages you earn (or are paid or granted) during or with
respect to any subsequent employment or services arrangement; provided, however,
that such base salary or wages shall be deemed, in all cases, to equal no less
than 35% of the total compensation (including, without limitation, any and all
amounts of salary, bonus and all other kinds of cash or in-kind or equity-based
compensation) you earn, are paid, or are granted during or with respect to such
subsequent employment or services arrangement and which are paid to you, vest or
otherwise accrue with respect to services performed by you, during or with
respect to the Salary Continuation Period.

 

11.                               General Provisions

 

(a)                                 Entire Agreement.  This Agreement, together
with the Confidential Information Agreement, the Activision Blizzard Group
Dispute Resolution Agreement (the “Dispute Resolution Agreement”, as referenced
in Section 11(k) below), and the Employer’s Executive Stock Ownership
Guidelines, supersede all prior or contemporaneous agreements and statements,
whether written or oral, concerning the terms of your employment with the
Activision Blizzard Group, and no amendment or modification of these agreements
shall be binding unless it is set forth in a writing signed by both the Employer
and you.  To the extent that this Agreement conflicts with any of the Employer’s
policies, procedures, rules or regulations, this Agreement shall supersede the
other policies, procedures, rules or regulations. Without limiting the
generality of the foregoing, you acknowledge that this Agreement supersedes any
prior written, but expired, employment agreement with the Activision Blizzard
Group, and such agreement(s) is (are) hereby terminated and of no further force
and effect.

 

13

--------------------------------------------------------------------------------



 

(b)                                 Use of Employee’s Name and Likeness.  You
hereby irrevocably grant the Activision Blizzard Group the right, but not the
obligation, to use your name or likeness in any product made by the Activision
Blizzard Group or for any publicity or advertising purpose in any medium now
known or hereafter existing.

 

(c)                                  Assignment.  This Agreement and the rights
and obligations hereunder shall not be assignable or transferable by you without
the prior written consent of the Employer.  The Employer may assign this
Agreement or all or any part of its rights and obligations under this Agreement
at any time to any member of the Activision Blizzard Group or to a successor to
all or substantially all of the business or assets of the Employer and following
such assignment all references to the Employer shall be deemed to refer to such
assignee and the Employer shall thereafter have no obligation under this
Agreement.

 

(d)                                 No Conflict with Prior Agreements.  You
represent to the Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual or legal commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party.  If you have acquired any confidential or proprietary information
in the course of your prior employment or otherwise in connection with your
provision of services to any entity outside the Activision Blizzard Group,
during the Term you will fully comply with any duties to such entity
then-applicable to you not to disclose or otherwise use such information.

 

(e)                                  Successors.  This Agreement shall be
binding on and inure to the benefit of the Employer and its successors and
assigns, including successors by merger and operation of law.  This Agreement
shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives.

 

(f)                                   Waiver.  No waiver by you or the Employer
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(g)                                  Expiration.  This Agreement does not
constitute a commitment of the Employer with regard to your employment, express
or implied, other than to the extent expressly provided for herein.  Upon the
termination of this Agreement pursuant to Section 9, neither the Employer nor
you shall have any obligation to the other with respect to your continued
employment.

 

(h)                                 Taxation.  The Employer may withhold from
any payments made under the Agreement all federal, state, city or other
applicable taxes or amounts as shall be required or permitted pursuant to any
law, governmental regulation or ruling or agreement with you.

 

(i)                                     Immigration.  In accordance with the
Immigration Reform and Control Act of 1986, employment under this Agreement is
conditioned upon satisfactory proof of your identity and legal ability to work
in the United States.

 

14

--------------------------------------------------------------------------------



 

(j)                                    Choice of Law.  Except to the extent
governed by federal law, this Agreement shall be governed by and construed in
accordance with the laws of the State of California or whatever other state in
which you were last employed by the Employer, without regard to conflict of law
principles.

 

(k)                                 Arbitration.  Except as otherwise provided
in this Agreement, both parties agree that any dispute or controversy between
them will be settled by final and binding arbitration pursuant to the terms of
the Dispute Resolution Agreement (attached hereto as Exhibit B).

 

(l)                                     Severability.  It is expressly agreed by
the parties that each of the provisions included in Section 8(e) is separate,
distinct, and severable from the other and remaining provisions of Section 8(e),
and that the invalidity or unenforceability of any Section 8(e) provision shall
not affect the validity or enforceability of any other provision or provisions
of this Agreement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws effective during the Term, such provisions
shall be fully severable, the Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a legal and enforceable provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible.

 

(m)                             Services Unique.  You recognize that the
services being performed by you under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages
in the event of a breach of this Agreement by you.

 

(n)                                 Injunctive Relief.  In the event of a breach
of or threatened breach of the provisions of this Agreement regarding the
exclusivity of your services and the provisions of Section 8, you agree that any
remedy at law would be inadequate.  Accordingly, you agree that the Employer is
entitled to obtain injunctive relief for such breaches or threatened breaches in
any court of competent jurisdiction.  The injunctive relief provided for in
Exhibit B and this Section 11(n) is in addition to, and is not in limitation of,
any and all other remedies at law or in equity otherwise available to the
applicable party.  The parties agree to waive the requirement of posting a bond
in connection with a court or arbitrator’s issuance of an injunction.

 

(o)                                 Remedies Cumulative.  The remedies in this
Agreement are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this Agreement.

 

(p)                                 Headings.  The headings set forth herein are
included solely for the purpose of identification and shall not be used for the
purpose of construing the meaning of the provisions of this Agreement.

 

15

--------------------------------------------------------------------------------



 

(q)                                 Section 409A.  To the extent applicable, it
is intended that the Agreement comply with the provisions of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended and the
rules and regulations promulgated thereunder (the “Code”).  The Agreement will
be administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  Notwithstanding
anything contained herein to the contrary, to the extent any payment under this
Agreement is subject to Section 409A, you shall not be considered to have
terminated employment with the Employer for purposes of the Agreement and no
payments shall be due to you under the Agreement which are payable upon your
termination of employment unless you would be considered to have incurred a
“separation from service” from the Employer within the meaning of Section 409A. 
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Agreement during the
six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)                                    Section 280G.  Notwithstanding anything
to the contrary contained in this Agreement, to the extent that any amount,
equity awards or benefits paid or distributed to you pursuant to this Agreement
or any other agreement, plan or arrangement between the Employer or its
subsidiaries or affiliates, on the one hand, and you on the other hand
(collectively, the “280G Payments”) (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code and (ii) but for this provision would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the 280G Payments shall be payable either (A) in full,
notwithstanding that some or all portion of such payment may be subject to the
Excise Tax or (B) in such lesser amount that would result in no portion of such
280G Payments being subject to Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income or excise
taxes (including the Excise Tax) results in your receipt on an after-tax basis,
of the greatest amount of payments and benefits under this Agreement,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code.  Subject to Section 11(q),  in the event
a reduction in a 280G Payment is required pursuant to the preceding sentence,
payments shall be reduced in the following order:  (1) cash payments; (2) any
equity awards accelerated or otherwise valued at full value, provided such
equity awards are not permitted to be valued under Treasury Regulations
Section 1.280G-1 Q/A — 24(c); (3) acceleration of vesting of all other stock
options and equity awards; (4) any other non-cash

 

16

--------------------------------------------------------------------------------



 

forms of benefits, and (5) within any category, reductions shall be from the
last due payment to the first.  All determinations required to be made under
this Section 11(r), including whether you will receive a full payment or a
reduced payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm as may be designated by the Employer and reasonably acceptable
to you (the “Accounting Firm”), which Accounting Firm shall provide detailed
supporting calculations both to the Employer and you within fifteen (15)
business days of the receipt of notice from the Employer that there is or may be
made a 280G Payment or such other time as requested by you or the Employer.  All
fees and expenses of the Accounting Firm shall be borne solely by the Employer. 
Any determination by the Accounting Firm shall be binding upon the Employer and
you.

 

(s)                                   Survivability.  The provisions of
Sections 2(c) (only the last sentence), 8, 10, 11 and 12, as well as Exhibits A
through C, shall survive the termination or expiration of this Agreement.

 

(t)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

 

(u)                                 Legal Counsel.  You acknowledge that you
have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement.  Employer will reimburse
you, up to $30,000, for costs associated with retention of your legal counsel in
this regard.  You understand and agree that any attorney retained by the
Employer, the Activision Blizzard Group or any member of management who has
discussed any term or condition of this Agreement with you or your advisor is
only acting on behalf of the Employer and not on your behalf.

 

(v)                                 Right to Negotiate.  You hereby acknowledge
that you have been given the opportunity to participate in the negotiation of
the terms of this Agreement.  You acknowledge and confirm that you have read
this Agreement and fully understand its terms and contents.

 

(w)                               No Broker.  You have given no indication,
representation or commitment of any nature to any broker, finder, agent or other
third party to the effect that any fees or commissions of any nature are, or
under any circumstances might be, payable by the Activision Blizzard Group in
connection with your employment under this Agreement.

 

12.                               Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.

 

17

--------------------------------------------------------------------------------



 

13.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally, via email, or by United States mail
or Federal Express, and addressed to the party to be given notice at the
applicable addresses as follows:

 

To the Employer:

By U.S. mail:

Activision Publishing, Inc.

3100 Ocean Park Boulevard

Santa Monica, California 90405

Attention: Chief Legal Officer

By email:

EmploymentAgreements@activision.com

 

To You:

Dennis Durkin

(to be sent to last known home address on

 file with Human Resources)

(to corporate email address or last known

personal email address on file)

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

Employer

Employee

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

By:

 

 

 

 

Brian Stolz

 

Dennis Durkin

 

Chief People Officer

 

 

 

 

 

 

Date:

 

 

Date:

 

 

18

--------------------------------------------------------------------------------
